 BLUE ONION9Custom Catering, Inc., d/b/a Blue Onion Petitionerand Local Joint Executive Board of Las Vegas,Nevada, namely, CulinaryWorkers Union, Local226, and Bartenders Union,Local 165, affiliatedwith Hotel,Restaurant&Bartenders InternationalUnion,AFL-CIO,Union.Case 31-RM-132March 21, 1969DECISION ON REVIEW, ORDER, ANDDIRECTION OF SECOND ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND ZAGORIAPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 31 onJuly 17, 1968, an election by secret ballot wasconducted in the above-entitled proceeding onAugust14,1968,underhisdirectionandsupervision. In accordance withNationalLaborRelations Board Rules and Regulations, a tally wasfurnished the parties at the conclusion of theballoting,which showed that the challenged ballotswere sufficient in number to affect the results of theelection.Thereafterbothpartiesfiledtimelyobjections to conduct affecting the results of theelection.The Regional Director caused investigations to beconducted of the objections and challenges and, onNovember 12, 1968, issued his SupplementalDecision and Order in which he sustained thechallengestocertainballots,overruledthechallengestoothers,sustainedtheEmployer'sobjection,' and overruled the Union's objections intheir entirety. Thereafter, the Union filed a timelyRequest for Review of the Regional Director'sSupplemental Decision.By telegraphic Order dated December 12, 1968,theNationalLabor Relations Board denied theUnion's request for review in part, directed theRegional Director to open and count the challengedballots,and deferred ruling on all other matterscontained in the request for review. Pursuantthereto, the Regional Director opened and countedthe challenged ballots, and issued and duly served onthe parties a revised tally which indicated that ofapproximately 36 eligible voters, 31 cast validballots,of which 9 were for, and 22 against, theUnion. The challenge to one ballotwas sustained.By telegraphic Order dated January 17, 1969, theBoard granted review as to certain of the Union'sobjections, deferredrulingas to others, and deniedreview as to all the remainingissues.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has considered the Regional Director'sSupplementalDecision, theUnion's request forreview,and the enire record in this case withrespect to the issue under review, and makes thefollowing findings:The Union's objections 1 through 4allege invariousparticulars that the Employer failed tocomplywith the requirements of the Board'sExcelsiorrule'and that the election should,therefore, be set aside and a second one directed.Thus, the Union avers that the lists of employeenames and addresses furnished by the Employer totheRegionalDirectorwere untimely, incompleteand misleading. The Regional Director found in allthecircumstancesthattheEmployerhadsubstantially complied with theExcelsiorrule, andhe accordingly overruled these objections. In itsRequestforReview,theUnionrenews itscontentions.We find merit in the Union's position.The Employer operates a lunch counter anddrive-inrestaurant.For a period of time notdisclosed in the record, it has recognized the Unionina unit of all employees. In March 1968, theUnion commenced an economic strike, and theEmployer began hiring replacements for strikingemployees.On April 25, the Employer filed theinstant petition. Thereafter, on July 17, the RegionalDirector issued hisDecisionandDirectionofElection, requiring the submission of theExcelsiorlist by July 24.On July 25, the Employer filed anExcelsiorlistwhich omitted the names and addresses of all 11eligiblestrikersandof5oftheeligiblereplacements.' Further, the list furnished incorrectaddressesforthreeof the replacements,4 andcontained the names and addresses of two otheremployees later agreed to be ineligible. Thereafter,theUnion protested to a_Board Agent the absenceof the names and addresses of the strikers. TheBoard Agent brought the matter to the attention oftheEmployer, who on August 5 filed with theRegional Office a supplemental list containing thenames and addresses of 10 of the strikers, butomitting the 11th. The supplemental list likewiseomitted thenames andaddresses of the 5 eligiblereplacementspreviouslyomitted.TheUnionreceived this supplemental list on August 8, and asnoted above the election was conducted on August14.In all the circumstances of this case, we are notsatisfiedthattheEmployerhassubstantiallycomplied with the requirements of theExcelsiorrule.Even if we werewillingto overlook the latefiling of the original list, that list omitted the namesand addresses of nearly half of the eligible voters.The supplemental list, itself deficient by the'Excelsior Underwear Inc ,156 NLRB 1236'The Employercontended,and the Regional Director found,that theomission of some or all of the replacements was due to inadvertenceThe Employer'sobjection related to the validity of a ballot purportedly'The Regional Director found that the Employer furnished whatevermismarked.addresses had been given it by the replacement employees175NLRB No. 3 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinued omission of the names and addresses ofsix eligible voters, was furnished to the RegionalDirector at a time which permitted its utilization inthe Union's informational campaign for only the 6days preceding the election. Had the entire list beenfurnished on July 24, the date set by the RegionalDirector for its submission pursuant to theExcelsiorrule, the list would have been available for useduring a period of some 3 weeks.Nor can we conclude, as we have in other cases,'that the Employer's failure to provide a completeand timelylistisexcused on the basis that theEmployer provided the Regional Director with allthe information it had available. For here, there canbe no question that the Employer could havefurnished the names and addresses of the strikers onthe original list, since it gave almost all of thempromptly on a supplemental list when requested bytheRegional Director. And we cannot accept theEmployer's claim of inadvertence to explain awayits total failure to provide the names and addressesof the 5 replacements, who constituted one-fifth ofthe complement working during the strike.Accordingly,we shall sustain theUnion'sobjections 1 through 4, and we shall set aside theelection herein and direct the holding of a new one.6ORDERIt is hereby ordered that the election conductedherein on August 14, 1968, among the employees ofCustom Catering, Inc., d/b/a Blue Onion, at its LasVegas,Nevada,lunchcounteranddrive-inrestaurant be, and it hereby is, set aside.[Text of Direction of Second Election' omittedfrom publication.]'Telonic Instruments, a Divisionof TelonicIndustries,Inc,173 NLRBNo87, Valley Die Cast Corporation,160 NLRB 1881`Our decision makes it unnecessary to dispose of certain other issuesraised in the Request for Review.'A revisedelection eligibility list, containing the names and addresses ofall the eligible voters, mustbe filed by the Employerwith the RegionalDirector for Region31within 7 days afterthe date of issuance of theNotice ofSecondElectionbytheRegionalDirectorThe RegionalDirector shallmake the list available to all parties to the election. Noextension of time to file this list shall be grantedby theRegional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjectionsare filedExcelsiorUnderwearInc ,156 NLRB 1236